United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1877
Issued: January 29, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2006 appellant filed a timely appeal from a schedule award decision of the
Office of Workers’ Compensation Programs dated August 2, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she has
greater than a 12 percent impairment of the right upper extremity and a 5 percent impairment of
the left upper extremity for which she has received schedule awards.
FACTUAL HISTORY
On July 22, 1992 appellant, then a 56-year-old mail handler, filed a Form CA-2,
occupational disease claim, alleging that her employment duties caused pain in her fingers, hands
and upper arms. On October 21, 1992 the Office accepted that she sustained employment-related
bilateral carpal tunnel syndrome and bilateral shoulder tendinitis. Appellant underwent carpal
tunnel repair on the left on March 3, 1993 and on the right on October 8, 1993. She returned to

limited duty for four hours a day on November 29, 1993. She received wage-loss compensation
for four hours a day and retired effective December 5, 1994, electing to receive retirement
benefits from the Office of Personnel Management.
On January 4, 2001 appellant filed a schedule award claim. The Office referred her to
Dr. Robert D. Aiken, Board-certified in neurology, for an impairment evaluation. In an April 4,
2002 report, Dr. Aiken advised that February 21, 1995 was the date of maximum medical
improvement. He noted examination findings of bilateral thenar muscle atrophy, full wrist range
of motion, mild pain and no upper extremity weakness. In a report dated April 29, 2002, an
Office medical adviser reviewed the medical record, including Dr. Aiken’s evaluation. He
agreed that maximum medical improvement had been reached on February 21, 1995. Based on
appellant’s complaints of mild pain and Dr. Aiken’s findings of thenar atrophy bilaterally, under
page 495 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides)1 appellant had five percent impairment to both upper
extremities.
By decision dated April 30, 2002, appellant was granted a schedule award for five
percent impairment to each upper extremity. On May 26, 2002 she requested a hearing that was
held on December 11, 2002. In a January 4, 2003 decision, an Office hearing representative
affirmed the April 30, 2002 schedule award decision.
On August 20, 2003 appellant requested an additional schedule award. She submitted a
December 24, 2002 report from Dr. Maxell Stepanuk, a Board-certified osteopath specializing in
orthopedic surgery. He noted her complaints of cervical and hand pain. Examination findings
included decreased shoulder motion on the left. Dr. Stepanuk’s diagnosed cervical strain and
sprain, degenerative arthritis of the cervical spine, disc bulges at C3-4, bilateral hand pain post
carpal tunnel surgery and bilateral shoulder tendinitis and recommended treatment at a pain
clinic. In a September 29, 2003 report, an Office medical adviser opined that Dr. Stepanuk’s
report was insufficient to establish entitlement to an increased schedule award because he did not
provide an impairment rating establishing greater impairment due to the accepted carpal tunnel
syndrome. He noted that the accepted shoulder tendinitis would not be a permanent condition.
By decision dated October 1, 2003, the Office denied modification of the previous decision.
On November 14, 2004 appellant, through her attorney, submitted a November 1, 2004
report from Dr. Aaron J. Kolb, Board-certified in family and occupational medicine, who noted
review of various medical records and appellant’s complaints of upper extremity and shoulder
pain. Examination findings included decreased shoulder range of motion and normal range of
motion of the elbows, wrists and fingers with muscle atrophy at the thenar eminence and
decreased sensation over the hands and fingers. Dr. Kolb utilized Tables 16-10, 16-11 and 16-15
to determine that appellant’s right median nerve deficit below midforearm yielded a 16 percent
sensory impairment and a 2 percent motor impairment for a total 18 percent right upper
extremity impairment. He found no motor deficit on the left and determined that under Tables
16-15 and 16-10 she had a 16 percent left upper extremity sensory impairment. Dr. Kolb
diagnosed bilateral carpal tunnel syndrome, bilateral shoulder tendinitis, bilateral hand and wrist
1

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

pain. He opined that appellant had reached maximum medical improvement and that pain alone
provided a moderately severe impairment based on Tables 18-6 and 18-7 of the A.M.A., Guides.
In a January 2, 2005 report, an Office medical adviser opined that page 495 of the
A.M.A., Guides, established a five percent left upper extremity impairment. Regarding the right
upper extremity, he noted that Table 16-15 provided a maximum 39 percent sensory deficit and a
10 percent motor deficit. When combined with the 25 percent grade under Table 16-10,
appellant had a 9.75 percent sensory impairment and 2.5 percent motor deficit equal a 12 percent
right upper extremity impairment.
By decision dated January 25, 2005, appellant was granted a schedule award for an
additional seven percent right upper extremity impairment, for a total of 152.88 days, to run from
January 2 to June 2, 2004.2
On January 27, 2005 through her attorney, appellant requested a hearing and, on
February 14, 2005, changed the request to a review of the written record. In a November 14,
2005 decision, an Office hearing representative found no evidence that she had a preexisting
condition that would warrant an increased schedule award. However, a conflict in medical
evidence was found between the opinions of Dr. Kolb and the Office medical adviser. The
hearing representative remanded the case to the Office for referral to a Board-certified specialist
for an impartial medical evaluation regarding appellant’s entitlement to an increased schedule
award.
On June 21, 2006 the Office referred appellant to Dr. Russell N. Worobec, Boardcertified in orthopedic surgery, for an impartial evaluation. In a report dated July 11, 2006,
Dr. Worobec noted his review of the statement of accepted facts and medical record. He advised
that at the time of his examination appellant had recently been hospitalized for congestive heart
failure. Dr. Worobec recorded her complaints of continued upper extremity pain and numbness.
Physical examination demonstrated full active motion in the hands and wrists and manual thumb
testing demonstrated excellent strength and flexion. Grip strength testing showed a lack of
cooperation and pinprick testing demonstrated symptom magnification. Bilateral shoulder range
of motion demonstrated a lack of 10 degrees of forward flexion and external rotation was
minimally restricted. Dr. Worobec advised that maximum medical improvement was reached on
November 1, 2004. He determined that under Table 16-15 appellant had below midforearm
median nerve sensory and motor impairments. Pursuant to Table 16-10, she had a Grade 4
sensory impairment of 20 percent which, when multiplied by the maximum sensory impairment
of 39 found at Table 16-15, yielded a bilateral sensory impairment rating of 7.8 percent.
Dr. Worobec advised that, under Table 16-11 appellant’s motor impairment was also a 20
percent, Grade 4 deficit. When multiplied by the maximum motor impairment of 10 percent
found at Table 16-15, she had bilateral motor impairment of 2 percent. By decision dated
August 2, 2006, the Office determined that appellant was not entitled to a schedule award greater
than was previously awarded.

2

The Board notes that the January 25, 2005 schedule award decision contains a typographical error stating that
the award was for 152.88 weeks.

3

LEGAL PRECEDENT
Under section 8107 of the Federal Employees’ Compensation Act3 and section 10.404 of
the implementing federal regulation,4 schedule awards are payable for permanent impairment of
specified body members, functions or organs. The Act, however, does not specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice under the law for all claimants, good administrative practice necessitates the use of
a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides5 has been adopted by the Office, and the Board has concurred in such adoption,
as an appropriate standard for evaluating schedule losses.6
The standards for evaluating the percentage of impairment of extremities under the
A.M.A., Guides are based primarily on loss of range of motion. In determining the extent of loss
of motion, the specific functional impairments, such as loss of flexion or extension, should be
itemized and stated in terms of percentage loss of use of the member in accordance with the
figures and tables found in the A.M.A., Guides. However, all factors that prevent a limb from
functioning normally should be considered, together with the loss of motion, in evaluating the
degree of permanent impairment.7
Chapter 16 of the fifth edition of the A.M.A., Guides provides the framework for
assessing upper extremity impairments.8 Regarding carpal tunnel syndrome, the A.M.A., Guides
provide:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias, and/or difficulties in
performing certain activities, three possible scenarios can be present:
(1) Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] (CTSS) is rated according to the sensory and/or motor deficits
as described earlier.
(2) Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual CTSS is still present, and an impairment rating not to
exceed five percent of the upper extremity may be justified.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

A.M.A., Guides, supra note 1.

6

See Joseph Lawrence, Jr., supra note 1; James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40 ECAB 1287
(1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
7

Robert V. Disalvatore, 54 ECAB 351 (2003).

8

A.M.A., Guides, supra note 1 at 433-521.

4

(3) Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength, and nerve conduction studies:
there is no objective basis for an impairment rating.”9
Section 16.5b of the A.M.A., Guides describes the methods for evaluating upper
extremity impairments due to peripheral nerve disorders and provides that the severity of the
sensory or pain deficit and motor deficit should be classified according to Tables 16-10a and 1611 respectively. The values for maximum impairment are then to be discerned, utilizing the
appropriate table for the nerve structure involved. The grade of severity for each deficit is then
to be multiplied by the maximum upper extremity impairment value for the nerve involved to
reach the proper upper extremity impairment for each function. Mixed motor and sensory or
pain deficits for each nerve structure are then to be combined.10 The A.M.A., Guides provides
that in evaluating the hand, the total range of motion percentages should be combined with the
percentages for sensory loss.11
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.12 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.13 Office procedures indicate that referral to an Office medical adviser is
appropriate when a detailed description of the impairment from a physician is obtained.14
ANALYSIS
The Board finds that appellant has bilateral upper extremity impairment of 11 percent.
The Office found that a conflict was created regarding appellant’s degree of impairment between
the opinions of Dr. Kolb and the Office medical adviser. Appellant was referred to Dr. Worobec
for an impartial evaluation. In a July 11, 2006 report, Dr. Worobec opined that maximum
medical improvement had been reached on November 1, 2004. He utilized Tables 16-15, 16-10
and 16-11 to determine that appellant had bilateral upper extremity sensory and motor
impairments of 7.8 and 2 percent respectively.
Table 16-15 of the A.M.A., Guides provides maximum upper extremity impairment
values caused by peripheral nerve injury.15 Dr. Worobec found that appellant had a below
9

Id. at 495.

10

Id. at 481.

11

Janae J. Triplette, 54 ECAB 792 (2003).

12

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

13

Manuel Gill, 52 ECAB 282 (2001).

14

See Thomas J. Fragale, 55 ECAB 619 (2004). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Evaluation of Schedule Awards, Chapter 2.808.6(d) (August 2002).
15

A.M.A., Guides, supra note 1 at 492.

5

midforearm median nerve impairment. Under Table 16-15, the maximum percent of upper
extremity impairment for sensory deficit impairment is 39 percent and motor deficit is 10
percent.16 Dr. Worobec utilized Tables 16-10 and 16-11 to determine that appellant had a Grade
4 impairment, which he rated as 20 percent. He properly multiplied each grade with the
maximum 39 percent sensory impairment and 10 percent motor impairment to find that appellant
had a bilateral upper extremity sensory impairment of 7.8, rounded to 8 percent and a bilateral
motor impairment of 2 percent.17
The Board notes, however, that Dr. Worobec also found on physical examination that
appellant lacked 10 degrees of forward shoulder flexion bilaterally. Figure 16-40 of the A.M.A.,
Guides provides that a lack of 10 degrees of forward shoulder flexion yields a 1 percent
impairment.18 Section 16.9 provides that motion impairments and peripheral nerve disorders are
to be combined.19 Thus, under the Combined Values Chart,20 appellant would be entitled to an
11 percent right upper extremity impairment and an 11 percent left upper extremity impairment.
As she has previously received a schedule award for 12 percent right upper extremity
impairment, appellant is not entitled to an increased schedule award on the right. She, however,
only received a schedule award for a five percent left upper extremity impairment. Therefore,
she is entitled to a schedule award for an additional six percent for her left upper extremity.
CONCLUSION
The Board finds that appellant has not established greater than the 12 percent impairment
of her right upper extremity impairment. She is entitled to an additional 6 percent impairment
for her left upper extremity.

16

Id.

17

Id. at 482, 484. The policy of the Office is to round the calculated percentage of impairment to the nearest
whole point. Marco A. Padilla, 51 ECAB 202 (1999).
18

Id. at 476.

19

Id. at 511-12.

20

Id. at 604.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 2, 2006 be affirmed, as modified.
Issued: January 29, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

